Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the New York State Office of Children and Family Services, dated June 29, 2004, which, after a hearing, denied the petitioner’s request to expunge certain reports maintained in the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
To annul an administrative determination made after a hearing, the court must be satisfied, after reviewing the record as a whole, that it lacks substantial evidence to support the determination (see Matter of Fernald v Johnson, 305 AD2d 503 [2003]; Matter of Vallebuona v Kerik, 294 AD2d 44 [2002]). Substantial evidence has been defined as “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). It has also been held that substantial evidence is a “minimal standard” (Matter of FMC Corp. [Peroxygen Chems. Div.] v Unmack, 92 NY2d 179, 188 [1998]) which is more than mere speculation or conjecture, but less than a preponderance of the evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, supra at 180). In this case, there is substantial evidence to support the determination of the Commissioner of the New York State Office of Children *564and Family Services, that the petitioner committed the act of maltreatment alleged in certain reports maintained in the Central Register of Child Abuse and Maltreatment, thereby precluding the expungement of those records.
The petitioner’s remaining, contentions are without merit. Adams, J.P., Ritter, Santucci and Spolzino, JJ., concur.